Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claim 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
 The amendment to the claims places the case in condition for allowance and the associated remarks of 05/31/2022 are considered persuasive.

Claim 1 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
the first detector circuit being configured to detect a presence of a first power voltage on the second chip and responsively output a first presence signal, the first power voltage on the second chip being based on the first power from the power supply circuit, the logic circuit being configured to receive the first presence signal from the first detector circuit and generate a pull-up signal based on the first presence signal, the first pull-up circuit being configured to receive the pull-up signal from the logic circuit and configured to pull up a voltage of a node of the first programmable circuit responsive to the pull-up signal.

Claim 9 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
the power voltage on the first chip being based on power from a power supply circuit on a second chip; generating, by a logic circuit on the second chip, a pull-up signal based on the first presence signal, wherein the logic circuit on the second chip receives the first presence signal from the first detector circuit; and pulling up, by a first pull-up circuit on the first chip, a voltage of a node of a first programmable circuit on the first chip responsive to the pull-up signal, wherein the first pull-up circuit receives the pull-up signal from the logic circuit on the second chip.

Claim 16 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
the first detector circuit being connected to the first power supply node and configured to detect a presence of the first power supply voltage on the first power supply node and responsively output a first presence signal, the logic circuit being connected to the first detector circuit and configured to receive the first presence signal from the first detector circuit and generate a pull-up signal on a pull-up node based on the first presence signal, the first pull-up circuit being connected to the pull-up node and configured to pull first linking nodes of the first configurable interconnect network up to a second power supply voltage on a second power supply node in response to the pull-up signal received from the logic circuit, each of the first linking nodes being connected between two or more of the first configurable elements of the first configurable interconnect network.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277 and fax number is 571-273-2908.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMED A BASHAR/             Primary Examiner, Art Unit 2824